Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 1 of 12




                    Exhibit 1
         Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 2 of 12


From:            Dan.Wall@LW.com
To:              Heipp, Justin (ATR); Lawrence.Buterman@lw.com
Cc:              Jones, Bill (ATR); Strong, Curtis (ATR); marc.williamson@lw.com; Clifford.Aronson@skadden.com;
                 Marguerite.Sullivan@lw.com; Tara.Tavernia@lw.com; Karen.Lent@skadden.com; David.Wales@skadden.com;
                 Matthew.Martino@skadden.com; Michael.Sheerin@skadden.com
Subject:         RE: US v. Aon/WTW - Draft proposed case management and protective orders
Date:            Tuesday, June 22, 2021 12:40:10 PM



And as we have stated, unilaterally imposing conditions on the process is not consistent with
meet and confer obligations. We are therefore moving shortly for entry of a protective order
and an accompanying directive to produce Investigation Materials immediately.

Best,
Dan

From: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>
Sent: Tuesday, June 22, 2021 9:08 AM
To: Wall, Dan (Bay Area) <Dan.Wall@LW.com>; Buterman, Larry (NY-DC)
<Lawrence.Buterman@lw.com>
Cc: Jones, Bill (ATR) <Bill.Jones2@usdoj.gov>; Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>;
Williamson, Marc (DC) <marc.williamson@lw.com>; Clifford.Aronson@skadden.com; Sullivan,
Marguerite (DC) <Marguerite.Sullivan@lw.com>; Tavernia, Tara (DC) <Tara.Tavernia@lw.com>;
Karen.Lent@skadden.com; David.Wales@skadden.com; Matthew.Martino@skadden.com;
Michael.Sheerin@skadden.com
Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Dan,

As we have stated, we look forward to receiving your markup on the CMO, and will be prepared to
meet and confer on open issues in both the CMO and PO, including a proposed schedule, after we
have had an opportunity to review.

Best,
Justin

--
Justin T. Heipp
Trial Attorney
Antitrust Division
U.S. Department of Justice
450 Fifth Street NW
Washington, DC 20001
Cell: 202-299-4574



From: Dan.Wall@LW.com <Dan.Wall@LW.com>
       Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 3 of 12


Sent: Monday, June 21, 2021 5:46 PM
To: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>; Lawrence.Buterman@lw.com
Cc: Jones, Bill (ATR) <Bill.Jones2@usdoj.gov>; Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>;
marc.williamson@lw.com; Clifford.Aronson@skadden.com; Marguerite.Sullivan@lw.com;
Tara.Tavernia@lw.com; Karen.Lent@skadden.com; David.Wales@skadden.com;
Matthew.Martino@skadden.com; Michael.Sheerin@skadden.com
Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Dear Bill and Justin:

I write in regard to a Case Management Order for this case. We are very far apart, and
unfortunately I think the odds of working out a mutually agreed-upon Order in a reasonable time
frame are slim. So rather than delay the process with markups, I will address the key issues that
divide us, which we propose to have the Court address as soon as possible.

First, your proposal for a February 28 trial date is a nonstarter. We will ask the Court to set the
earliest trial date it can accommodate. We are prepared to try the case as early as August 23. By
that date we will have the necessary clearances to close the transaction with every relevant antitrust
authority, leaving only this case as an obstacle to closing. We are not about to let delay by the
Division compromise the deal. So, we will resist your effort to impose unnecessary delay, get the
trial date the Court can accommodate, and afterwards we can jointly fill out the schedule of
intervening events and deadlines.

Second, we will not agree to the Division's proposed 30 day delay—or any delay—to negotiate a
consent decree as a gating item to obtain access to the Division’s investigative file. You chose to
challenge in five markets; you can litigate those issues against the remedies that have already been
negotiated with others and reflected in binding agreements. The only way those remedies will be
reflected in a consent decree with the Division is if that is part of a broader settlement. In all events,
we intend to ask the Court to order immediate production of the Division’s investigative file. We
asked to meet and confer with you about this on Saturday but you refused. Please understand our
request will be made promptly and prepare accordingly.

Third, we intend to ask the Court to order the Division to answer a set of initial interrogatories,
similar to those the Court in U.S. v. Oracle ordered the Division to answer. Although I am sure you
will disagree, the Complaint is plainly lacking in basic detail concerning the definition of the relevant
markets, market shares, and other issues. We could file a motion for a more definite statement
under FRCP 12(e), but we have decided the course plotted in Oracle makes the most sense. We will
forward the proposed interrogatories under separate cover.

Finally, we have no objections to the Division’s proposed paragraphs 2, 3, 4, 6, 9, 10, 14, 17, 18, 19,
20, 21, 26, and 27. In due course we will send you markups on other paragraphs.

Very truly yours,

Dan
         Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 4 of 12



Daniel M. Wall

LATHAM & WATKINS LLP
505 Montgomery Street | Suite 2000 | San Francisco, CA 94111-6538
D: +1.415.395.8240 | M: +1.925.997.2991




From: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>
Sent: Saturday, June 19, 2021 5:39 PM
To: Buterman, Larry (NY-DC) <Lawrence.Buterman@lw.com>; Wall, Dan (Bay Area)
<Dan.Wall@LW.com>
Cc: Jones, Bill (ATR) <Bill.Jones2@usdoj.gov>; Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>;
Williamson, Marc (DC) <marc.williamson@lw.com>; Clifford.Aronson@skadden.com; Sullivan,
Marguerite (DC) <Marguerite.Sullivan@lw.com>; Tavernia, Tara (DC) <Tara.Tavernia@lw.com>;
Karen.Lent@skadden.com; David.Wales@skadden.com; Matthew.Martino@skadden.com;
Michael.Sheerin@skadden.com
Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Larry,

As I’ve said, we will be ready to meet and confer on all the interrelated issues raised in our draft
proposed PO and CMO on Monday or Tuesday after we receive and review your comments on the
draft proposed CMO.

Best,
Justin

--
Justin T. Heipp
Trial Attorney
Antitrust Division
U.S. Department of Justice
450 Fifth Street NW
Washington, DC 20001
Cell: 202-299-4574



From: Lawrence.Buterman@lw.com <Lawrence.Buterman@lw.com>
Sent: Saturday, June 19, 2021 7:53 PM
To: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>; Dan.Wall@LW.com
Cc: Jones, Bill (ATR) <Bill.Jones2@usdoj.gov>; Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>;
marc.williamson@lw.com; Clifford.Aronson@skadden.com; Marguerite.Sullivan@lw.com;
Tara.Tavernia@lw.com; Karen.Lent@skadden.com; David.Wales@skadden.com;
Matthew.Martino@skadden.com; Michael.Sheerin@skadden.com
         Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 5 of 12


Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Thanks for your email Justin. We just disagree with the notion that DOJ can or should delay
executing a PO because it wants to control when it is obligated to produce critical documents. While
this email exchange has been helpful in understanding the Division’s position, at this juncture we
think it would be best to get on the phone with you this evening and meet and confer on the issue of
the protective order. Please let us know your availability or whether the Division is taking the
position that it will not meet and confer with us until next week.

Thanks and look forward to speaking,

Larry

Lawrence E. Buterman

LATHAM & WATKINS LLP
1271 Avenue of the Americas | New York, NY 10020
D: +1.212.906.1264 | M: +1.917.589.5124




From: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>
Date: Saturday, Jun 19, 2021, 6:50 PM
To: Buterman, Larry (NY-DC) <Lawrence.Buterman@lw.com>, Wall, Dan (Bay Area) <Dan.Wall@LW.com>
Cc: Jones, Bill (ATR) <Bill.Jones2@usdoj.gov>, Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>, Williamson,
Marc (DC) <marc.williamson@lw.com>, Clifford.Aronson@skadden.com <Clifford.Aronson@skadden.com>,
Sullivan, Marguerite (DC) <Marguerite.Sullivan@lw.com>, Tavernia, Tara (DC) <Tara.Tavernia@lw.com>,
Karen.Lent@skadden.com <Karen.Lent@skadden.com>, David.Wales@skadden.com
<David.Wales@skadden.com>, Matthew.Martino@skadden.com <Matthew.Martino@skadden.com>,
Michael.Sheerin@skadden.com <Michael.Sheerin@skadden.com>
Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Larry,

As I said in my email yesterday afternoon, we will not produce investigation materials supplied by
non-parties before a protective order has been entered by the Court. But the scope and process for
producing investigation materials is covered in our draft proposed CMO, which is, among other
reasons, why we have proposed to discuss the documents together. For instance, we need to
understand whether you propose to change the definition of Investigation Materials in the draft
CMO before being able to assess your proposed changes to the same term in the draft PO. The
definitions in the two orders should be consistent. As I said, we will be ready to meet and confer on
all these issues on Monday or Tuesday after receiving and reviewing your comments on our draft
proposed CMO.

Best,
Justin
        Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 6 of 12



--
Justin T. Heipp
Trial Attorney
Antitrust Division
U.S. Department of Justice
450 Fifth Street NW
Washington, DC 20001
Cell: 202-299-4574



From: Lawrence.Buterman@lw.com <Lawrence.Buterman@lw.com>
Sent: Saturday, June 19, 2021 4:52 PM
To: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>; Dan.Wall@LW.com
Cc: Jones, Bill (ATR) <Bill.Jones2@usdoj.gov>; Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>;
marc.williamson@lw.com; Clifford.Aronson@skadden.com; Marguerite.Sullivan@lw.com;
Tara.Tavernia@lw.com; Karen.Lent@skadden.com; David.Wales@skadden.com;
Matthew.Martino@skadden.com; Michael.Sheerin@skadden.com
Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Justin. We did not substantively alter the definition of Investigation Materials. We just added some
clarifying “including but not limited to” language. I doubt the Division has any real problems with
the changes we proposed, and I doubt the Division will really want to stand up in court and try to
justify to a multi day delay in getting this document filed on that basis. Let’s just get this Protective
Order entered today and then we can deal with the next steps. If the Division is going to insist on an
executed PO as a precondition to producing Investigation Materials, it’s not right for the Division to
delay executing that PO. Let’s work together on this.

Thanks,

Larry


Lawrence E. Buterman

LATHAM & WATKINS LLP
1271 Avenue of the Americas | New York, NY 10020
D: +1.212.906.1264 | M: +1.917.589.5124




From: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>
Date: Saturday, Jun 19, 2021, 4:20 PM
To: Wall, Dan (Bay Area) <Dan.Wall@LW.com>, Buterman, Larry (NY-DC) <Lawrence.Buterman@lw.com>
Cc: Jones, Bill (ATR) <Bill.Jones2@usdoj.gov>, Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>, Williamson,
Marc (DC) <marc.williamson@lw.com>, Clifford.Aronson@skadden.com <Clifford.Aronson@skadden.com>,
         Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 7 of 12


Sullivan, Marguerite (DC) <Marguerite.Sullivan@lw.com>, Tavernia, Tara (DC) <Tara.Tavernia@lw.com>,
Karen.Lent@skadden.com <Karen.Lent@skadden.com>, David.Wales@skadden.com
<David.Wales@skadden.com>, Matthew.Martino@skadden.com <Matthew.Martino@skadden.com>,
Michael.Sheerin@skadden.com <Michael.Sheerin@skadden.com>
Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Dan,

As I said, we are currently reviewing your changes to the PO, which you sent just this morning. One
of your proposed changes makes the definition of Investigation Materials inconsistent with the
definition of the same term in our draft proposed CMO. For that reason and others, it makes sense
to talk about the two orders together. We are certainly willing to meet and confer. If you send your
comments to our draft proposed CMO soon, we should be able to discuss on Monday or Tuesday.

Best,
Justin

--
Justin T. Heipp
Trial Attorney
Antitrust Division
U.S. Department of Justice
450 Fifth Street NW
Washington, DC 20001
Cell: 202-299-4574



From: Dan.Wall@LW.com <Dan.Wall@LW.com>
Sent: Saturday, June 19, 2021 3:13 PM
To: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>; Lawrence.Buterman@lw.com
Cc: Jones, Bill (ATR) <Bill.Jones2@usdoj.gov>; Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>;
marc.williamson@lw.com; Clifford.Aronson@skadden.com; Marguerite.Sullivan@lw.com;
Tara.Tavernia@lw.com; Karen.Lent@skadden.com; David.Wales@skadden.com;
Matthew.Martino@skadden.com; Michael.Sheerin@skadden.com
Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Justin, we categorically disagree. If that is the position you are going to take, we will be forced
to move for a PO and advise the Court that you declined to meet and confer.

Dan



From: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>
Sent: Saturday, June 19, 2021 12:11 PM
         Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 8 of 12


To: Buterman, Larry (NY-DC) <Lawrence.Buterman@lw.com>
Cc: Jones, Bill (ATR) <Bill.Jones2@usdoj.gov>; Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>;
Williamson, Marc (DC) <marc.williamson@lw.com>; Clifford.Aronson@skadden.com; Wall, Dan (Bay
Area) <Dan.Wall@LW.com>; Sullivan, Marguerite (DC) <Marguerite.Sullivan@lw.com>; Tavernia,
Tara (DC) <Tara.Tavernia@lw.com>; Karen.Lent@skadden.com; David.Wales@skadden.com;
Matthew.Martino@skadden.com; Michael.Sheerin@skadden.com
Subject: Re: US v. Aon/WTW - Draft proposed case management and protective orders

Dear Larry,

As I mentioned, we are reviewing your changes to the draft PO. We have not agreed to any changes.
Particularly with respect to the definition of Investigation Materials, it is important for us to have a
common understanding of the process for producing those materials before finalizing a definition,
and therefore important to review and discuss the CMO at the same time.

Best,
Justin




         On Jun 19, 2021, at 1:54 PM, Lawrence.Buterman@lw.com wrote:


         Thanks Justin. We’re working on edits to the CMO. But since the Protective
         Order is agreed upon and ready to be submitted to the Court, let’s go ahead and
         get that done now. The Protective Order here is a stand alone document, and its
         terms will not be impacted by whatever is decided with respect to the CMO.

         All the best,

         Larry

         Lawrence E. Buterman

         LATHAM & WATKINS LLP
         1271 Avenue of the Americas | New York, NY 10020
         D: +1.212.906.1264 | M: +1.917.589.5124




         From: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>
         Date: Saturday, Jun 19, 2021, 1:11 PM
         To: Buterman, Larry (NY-DC) <Lawrence.Buterman@lw.com>, Jones, Bill (ATR)
         <Bill.Jones2@usdoj.gov>, Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>
         Cc: Williamson, Marc (DC) <marc.williamson@lw.com>, Clifford.Aronson@skadden.com
         <Clifford.Aronson@skadden.com>, Wall, Dan (Bay Area) <Dan.Wall@LW.com>, Sullivan,
         Marguerite (DC) <Marguerite.Sullivan@lw.com>, Tavernia, Tara (DC)
         <Tara.Tavernia@lw.com>, Karen.Lent@skadden.com <Karen.Lent@skadden.com>,
         David.Wales@skadden.com <David.Wales@skadden.com>,
Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 9 of 12


Matthew.Martino@skadden.com <Matthew.Martino@skadden.com>,
Michael.Sheerin@skadden.com <Michael.Sheerin@skadden.com>
Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Thanks for this draft, Larry. We are reviewing your changes. Do you know when we can
expect your thoughts on the draft CMO? Because the two orders interact in a number
of ways, including, for example, the definition of Investigation Materials, we think it
makes sense and will be most efficient to review and discuss both orders together.

Best,
Justin

--
Justin T. Heipp
Trial Attorney
Antitrust Division
U.S. Department of Justice
450 Fifth Street NW
Washington, DC 20001
Cell: 202-299-4574



From: Lawrence.Buterman@lw.com <Lawrence.Buterman@lw.com>
Sent: Saturday, June 19, 2021 10:04 AM
To: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>; Jones, Bill (ATR)
<Bill.Jones2@usdoj.gov>; Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>
Cc: marc.williamson@lw.com; Clifford.Aronson@skadden.com; Dan.Wall@LW.com;
Marguerite.Sullivan@lw.com; Tara.Tavernia@lw.com; Karen.Lent@skadden.com;
David.Wales@skadden.com; Matthew.Martino@skadden.com;
Michael.Sheerin@skadden.com
Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Hi Justin. Thanks for your response. While we disagree with the Division’s position,
let’s discuss that at a later time. For now, in the interest of moving this process
forward, attached is our light markup to your draft Protective Order. Because it is
critical that the Division begin providing us Investigation Materials immediately, we
have decided not to include in this markup the provision I previously mentioned or any
other substantive changes. Accordingly, we ask that you confirm right away that this
Protective Order is acceptable so we can finalize and submit it today.

Thanks and all the best,

Larry

Lawrence E. Buterman
Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 10 of 12


LATHAM & WATKINS LLP
1271 Avenue of the Americas | New York, NY 10020
D: +1.212.906.1264 | M: +1.917.589.5124

From: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>
Sent: Friday, June 18, 2021 4:48 PM
To: Buterman, Larry (NY-DC) <Lawrence.Buterman@lw.com>; Jones, Bill (ATR)
<Bill.Jones2@usdoj.gov>; Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>
Cc: Williamson, Marc (DC) <marc.williamson@lw.com>;
Clifford.Aronson@skadden.com; Wall, Dan (Bay Area) <Dan.Wall@LW.com>; Sullivan,
Marguerite (DC) <Marguerite.Sullivan@lw.com>; Tavernia, Tara (DC)
<Tara.Tavernia@lw.com>
Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Dear Larry,

We look forward to receiving your markups of the draft protective order and case
management order. We will be available to discuss after receiving and reviewing your
drafts.

While we appreciate your representation that you intend to make only minor changes
to the draft protective order, we do not agree that anyone beyond outside counsel
should be permitted to access non-party confidential information. Such a change
represents a significant proposal, which we can assess with your drafts. In any event,
we will not disclose non-parties’ information before a protective order has been
entered by the Court. Non-parties provided information with assurances of
confidentiality and, although we acknowledge your representation that you will abide
by the draft protective order, the best way to ensure confidentiality for non-party
materials is through a judicially enforceable order.

Best,
Justin

--
Justin T. Heipp
Trial Attorney
Antitrust Division
U.S. Department of Justice
450 Fifth Street NW
Washington, DC 20001
Cell: 202-299-4574



From: Lawrence.Buterman@lw.com <Lawrence.Buterman@lw.com>
Sent: Friday, June 18, 2021 2:08 PM
To: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>; Jones, Bill (ATR)
Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 11 of 12


<Bill.Jones2@usdoj.gov>; Strong, Curtis (ATR) <Curtis.Strong@usdoj.gov>
Cc: marc.williamson@lw.com; Clifford.Aronson@skadden.com; Dan.Wall@LW.com;
Marguerite.Sullivan@lw.com; Tara.Tavernia@lw.com
Subject: RE: US v. Aon/WTW - Draft proposed case management and protective orders

Dear Justin. We are in receipt of DOJ’s draft Protective Order and draft Case
Management Order. We are in the process of editing those documents, but can
represent that our edits to your draft Protective Order will be minor and largely non-
substantive. Indeed, the only substantive provision we may be seeking that is not
reflected in your draft is the ability for the parties to each designate a couple of in-
house counsel who are working on the litigation to see Confidential Information. That,
as you know, is a fairly standard request.

But regardless of where we ultimately land on that, we request that DOJ immediately
turn over its entire file of Investigation Materials to us starting today. It is imperative
that we receive those materials now so we can understand the scope of DOJ’s
investigation and begin preparing our defense, including obtaining third party
discovery, which takes time. We commit that those materials will only be shared on an
outside counsel only basis consistent with the precise terms of DOJ’s draft Protective
Order until and unless a modified Protective Order is entered by the Court.
 Accordingly, there is no basis for DOJ to not produce the materials immediately.

If we do not have all the Investigation Materials by the time we speak with the Court,
we plan to argue the Division’s failure to produce those materials immediately is
evidence of the Division’s efforts to cause unnecessary delay. We are willing to accept
a rolling production to the extent that there are certain materials that will require less
time to prepare to produce (e.g., investigative hearing transcripts, declarations, CIDs,
etc.). We would be happy to discuss that further, and we are available to talk at any
point today or this weekend. We look forward to receiving the Investigative Materials
immediately.

All the best,

Larry

Lawrence E. Buterman

LATHAM & WATKINS LLP
1271 Avenue of the Americas | New York, NY 10020
D: +1.212.906.1264 | M: +1.917.589.5124



From: Heipp, Justin (ATR) <Justin.Heipp@usdoj.gov>
Sent: Wednesday, June 16, 2021 9:15 PM
To: Williamson, Marc (DC) <marc.williamson@lw.com>;
Clifford.Aronson@skadden.com
Case 1:21-cv-01633-RBW Document 28-2 Filed 06/23/21 Page 12 of 12


Cc: Jones, Bill (ATR) <Bill.Jones2@usdoj.gov>; Strong, Curtis (ATR)
<Curtis.Strong@usdoj.gov>
Subject: US v. Aon/WTW - Draft proposed case management and protective orders

Good evening,

Attached are drafts of proposed case management and protective orders. Let us know
when you would like to discuss.

Best,
Justin


--
Justin T. Heipp
Trial Attorney
Antitrust Division
U.S. Department of Justice
450 Fifth Street NW
Washington, DC 20001
Cell: 202-299-4574

_________________________________

This email may contain material that is confidential, privileged and/or attorney work
product for the sole use of the intended recipient. Any review, disclosure, reliance or
distribution by others or forwarding without express permission is strictly prohibited. If
you are not the intended recipient, please contact the sender and delete all copies
including any attachments.

Latham & Watkins LLP or any of its affiliates may monitor electronic communications
sent or received by our networks in order to protect our business and verify
compliance with our policies and relevant legal requirements. Any personal information
contained or referred to within this electronic communication will be processed in
accordance with the firm's privacy notices and Global Privacy Standards available at
www.lw.com.
